Citation Nr: 1720367	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-43 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, including asthma. 

2. Entitlement to service connection for residuals of heat exposure, including dizziness. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from January to December 2003.  He continued to serve in the U.S. Army Reserves thereafter until January 2006.  The Veteran also has a verified period of active duty for training (ACDUTRA) from October 2001 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for asthma, and residuals of heat exposure, including dizziness.

The Board previously remanded these claims in July 2011 and July 2013 for further development.  

The issue of entitlement to service connection for a respiratory disorder, including asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability as a result of heat exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of heat exposure, including dizziness have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letters sent in November 2007 and August 2008.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate his claims, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs), as well as VA and private medical records are in the file.  The Veteran was given VA examinations in December 2007, August 2009, January 2012, and March 2016.  The examiners' respective reports are of record.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Service Connection 

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

As a preliminary matter, the Board notes that dizziness alone without a showing of functional impairment or underlying diagnosis does not constitute a disability for the purposes of establishing service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran reports experiencing sickness if he is out in the heat.  Review of the Veteran's STR reflects that he was treated for heat exposure and dizziness with fluid replacement in local emergency room in 2005.  However, post-military service medical records do not show a current disability related to the Veteran's heat exposure. To the contrary, VA examination of record from January 2012 reflects that the Veteran's heat injury was acute and transitory.  The examiner further explained that there was no recurrence of the condition.  

Furthermore, to the extent that the Veteran reports experiencing dizziness, the most recent VA examination, in March 2016, found that the Veteran's dizziness was a result of dehydration, which resolved with fluid replacement.  The examiner also ruled out the possibility of the Veteran's dizziness being related to his PTSD or undiagnosed illness connected to his service in the Persian Gulf War.  

The Board finds both VA exams adequate and highly probative with respect to determining a current disability.  Considering the totality of the evidence of record, there is no evidence in the record that shows a current diagnosis of residuals of heat injury during the pendency of this appeal.  Therefore, in the absence of a current diagnosis of a disability, service connection is not warranted.   

Notably, the Board's pervious remand directed the RO to verify the Veteran's duty status between December 2003 and January 2006, as well as clarify the character of discharge.  Report of General Information in the file reflects that the RO has made unsuccessful attempts to obtain military records from Defense Personnel Records Information Retrieval System (DPRIS) and Personnel Information Exchange System (PIES). The Board acknowledges that the RO did not adjudicate the issue of the Veteran's basic eligibility for benefits with respect to the claim for entitlement for service connection for residuals of heat exposure, including dizziness.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions. See Stegall v. West, 11 Vet. App. 268, 271(1998).  As such, under the circumstances noted above, the Board would ordinarily remand the claim for compliance with remand directives.  In this case, however, the Board finds that no useful purpose would be served by delaying appellate review of this claim to determine whether the threshold for eligibility of benefit as been established when the Veteran has no current disability to meet the criteria for service connection anyway.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing circumstances when a remand would not have any useful or meaningful purpose or result in any significant benefit to the claimant).  


In summary, the preponderance of the evidence is against finding that the Veteran has a current disability related to heat exposure in service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

ORDER

Service connection for residuals of heat exposure, including dizziness is denied. 


REMAND

The Board regrets further delay, but additional development is necessary to decide the claim for service connection for a respiratory disorder, including asthma.

The Board previously remanded this claim in July 2013 to obtain an adequate VA examination and etiology opinion.  Pursuant to the Board's directives, the Veteran underwent a VA examination in March 2016, but the examiner's opinion is incomplete to the extent that it only addresses whether the Veteran's asthma was aggravated by his military service and not whether it was caused by it.   Furthermore, while the examiner cursorily states that the Veteran's lay statements regarding breathing problems in service and post-service were considered, the examiner's etiology opinion does not explain whether the Veteran's reports could have been related to his current asthma diagnosis.  For these reasons, a supplemental opinion is necessary before the Board cam adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.
2.  Thereafter, the claims file should be returned to the March 2016 VA examiner or, if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

Is the Veteran's asthma at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to address both causation and aggravation. 

The examiner must consider and specifically address the physical profile from August 2004 showing a diagnosis of asthma, as well as the Veteran's contention of breathing problems during his deployment. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


